—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Hepner, J.), dated February 8, 2002, which, upon a fact-finding order of the same court, dated January 3, 2002, made after a hearing, finding that Ilir C. committed acts, which, if committed by an adult, would have constituted the *753crimes of attempted assault in the third degree and menacing in the third degree, adjudged him to be a juvenile delinquent and imposed a conditional discharge for a period of one year. The appeal brings up for review the fact-finding order dated January 3, 2002.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, there were sufficient nonhearsay allegations supporting the petition to establish, if true, every element of menacing in the third degree (see Family Ct Act § 311.2).
In making its disposition, the Family Court carefully considered the less restrictive alternatives to the appellant’s conditional discharge for a period of one year and properly balanced the needs of the appellant and the need for the protection of the community (see Family Ct Act § 352.2 [2]; § 353.1 [1]). Accordingly, the Family Court providently exercised its discretion. Florio, J.P., Luciano, Schmidt and Cozier, JJ., concur.